Citation Nr: 1142844	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim regarding whether character of discharge is a bar to benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The appellant entered active duty in October 1969 and separated from active duty in January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appellant presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.

Where the issue involves the character of a Veteran's discharge, VA's notice must inform the claimant of the evidence needed to establish Veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In addition, VA's notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter dated January 3, 2008 provided notice pursuant to 38 C.F.R. § 3.12 in the form of an enclosure, but is deficient in that it did not provide the notice required by Dingess.  The letter also failed to provide appellant the notice required in Kent v. Nicholson, 20 Vet. App. 1 (2006) related to claims to reopen.  These deficiencies must be rectified on remand.  

In a September 30, 2008 letter that notified the appellant that the previous decision regarding his character of discharge had been confirmed and continued, the RO indicated that a copy of a rating decision giving the evidence used and the reasons for the decision had been included.  The claims folder does not contain such a rating decision.  On remand, the RO/AMC must determine whether a rating decision was in fact issued and, if so, must associate a copy of the decision with the claims folder.  

The appellant's DD 214 reveals that the character of his service was honorable.  In the remarks section, it appears that his character was upgraded under the Department of Defense (DOD) Discharge Review Program (Special); that the date the appellant applied for a discharge upgrade was April 26, 1977; that the date his discharge was upgraded was May 24, 1977; and that the character of service prior to the upgrade was under other than honorable conditions.  

In a January 15, 1979 document, it appears that the Army Discharge Review Board voted unanimously not to affirm the appellant's upgrade under the Special Discharge Review Program.  

A DD 215 dated January 22, 1979 indicates that the DD 214 was corrected to read "Disch reviewed UP PL 95-126 and a determination made that characterization of service was warranted UP DOD SDRP 4 Apr 77."  The DD 215 also corrected the spelling of appellant's last name from KELLS to KEELS.  

Review of the claims folder reveals that the RO requested the facts and circumstances surrounding appellant's discharge on two occasions.  See November 1977 VA Form 07-3101a; December 2007 VA Form 3101.  The National Personnel Records Center (NPRC) provided documents on both occasions.  The documents submitted on the second occasion contain records that were not included in the first submission.  In neither submission was the January 1979 record included.  In fact, there are no documents that are dated after December 1978.  

As the DD 215 is dated seven days after the January 1979 decision made by the Army Discharge Review Board, and the only DD 214 of record continues to reflect that the appellant's character of discharge was updated to honorable, it is unclear whether there may be outstanding records that clarify the situation surrounding this discrepancy.  On remand, the RO/AMC should make efforts to obtain the appellant's complete service personnel records and obtain his complete records related to the proceedings of the Army Discharge Review Board from an appropriate source.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish Veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006); and what evidence is needed to reopen his claim, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Determine whether a rating decision was issued in conjunction with the September 30, 2008 notice letter and, if so, associate a copy of the decision with the claims folder.  

3.  Obtain complete copies of the claimant's service personnel records from the appropriate source.

4.  Obtain complete copies of the claimant's records related to the proceedings of the Army Discharge Review Board from an appropriate source.

5.  Finally, readjudicate the claim with application of all appropriate laws and regulations (to include 38 C.F.R. § 3.12) and consideration of all additional information obtained since the issuance of the July 2009 statement of the case (SOC).  If the decision remains adverse to the claimant, he and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


